DETAILED ACTION
Claims 1, 4, 6-14, 16, 18-24 are pending before the Office for review.
In the response filed February 28, 2022:
Claims 1, 13,  and 22  were amended.
No new matter is present.
In the response filed April 12, 2022:
Claim 24 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 27, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-9, 14, 16, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over BANEERJEE et al (U.S. Patent Application Publication 2006/0046490).
With regards to claim 1, 14, 16 and 20-21, Baneerjee discloses a slurry comprising: abrasive grains (paragraphs [00668]-[0070]}), a glycol component (Paragraph [0083]), water (Abstract, Paragraphs [0035], [0041]), wherein the abrasive grains comprise colloidal silica (Paragraph [0070]).
Baneerjee does not explicitly disclose a content of the abrasive grains ranges from 0.1 to 5.0 mass% on the basis of the total mass of the slurry, an average particle diameter of the abrasive grains is 120 nm or smaller, a pH of the slurry is higher than 5.0 and lower than 7.0 (5.0 to 6,98, and 6.5 to 7.0), the glycol component comprises a glycol in which a number of carbon atoms of an alkylene group between two hydroxy groups is 5 or less, and a content of the glycol component is 0.1 mass% or more on the basis of the total mass of the slurry wherein a change rate of the average particle diameter of the abrasive grains after the slurry has been stored at 60°C for 14 days is 9% or less, wherein the change Rate (%) of the average particle diameter of the abrasive grains= (average particle diameter after storage at 60°C for 14 days - initial average particle diameter)/(initial average particle diameter)x100.
Baneerjee discloses wherein the content of the abrasive grain ranges from 0.5 to 5 wt% (Paragraph [0071]) which renders obvious a content of the abrasive grains ranges from 0.1 to 5.0 mass% on the basis of the total mass of the slurry; an average particle diameter of the abrasive grains is from 20-200 nm (Paragraph [0029]) which overlaps Applicant’s claims amount of an average particle diameter of the abrasive grains is 120 nm or smaller; a pH of the slurry is 5-11 (Paragraph [0055]) which renders obvious Applicant’s limitation of a pH of the slurry is higher than 5.0 and lower than 7.0(5.0 to 6,98, and 6.5 to 7.0), the glycol component comprise a glycol such as ethelyne glycol (Paragraph [0083]) which renders obvious comprises a glycol in which a number of carbon atoms of an alkylene group between two hydroxy groups is 5 or less and wherein the glycol component comprises 0.01-6 wt% (Paragraph [0083]) which renders obvious and a content of the glycol component is 0.1 mass% or more on the basis of the total mass of the slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2143.05
While Banerjee does not explicitly disclose wherein a change rate of the average particle diameter of the abrasive grains after the slurry has been stored at 60°C for 14 days is 9% or less, wherein the change Rate (%) of the average particle diameter of the abrasive grains= (average particle diameter after storage at 60°C for 14 days - initial average particle diameter)/(initial average particle diameter)x100 as claimed by Applicant, the combined prior art renders obvious Applicant’s claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) As such the composition of Liu as modified by Shida would have the same properties including the change rate absent a showing of unexpected results.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the  embodiment of  Banerjee to include the content of abrasive, pH, glycol component as rendered obvious by the general embodiments of Banerjee because one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of achieving the desired slurry using the concentrations as rendered obvious by the general disclosure of Banerjee. MPEP 2143D
With regards to claims 4 and 22, the modified teaching of Banerjee render obvious wherein the content of abrasive grains is between .5-5 wt% ((Paragraph [0071]) and glycol component is between 0.01-6 wt % (Paragraph [0083]-[084]) which renders obvious wherein a mass ratio of a content of the abrasive grains with respect to a content of the glycol component is 0.1 to 150. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2143.05
With regards to claims 6-7, the modified teaching of Banerjee renders obvious wherein the glycol component comprises at least one selected from the group consisting of ethylene glycol (Paragraph [0083]). 
With regards to claim 8, the modified teaching of Banerjee renders obvious wherein the composition further comprises an organic acid component (Paragraphs [0086]-[0086]).
With regards to claim 9,  the modified teachings of Banerjee renders obvious a metal corrosion prevention agent (Paragraph [087]).
With regards to claim 23, the modified teachings of Banerjee renders obvious wherein the metal corrosion preventive agent comprises (0087]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BANEERJEE et al (U.S. Patent Application Publication 2006/0046490), as applied to claims 1, 4, 6-9, 14, 16, 20-23, in further view of FU et al (U.S. Patent Application Publication 2015/0376463).
With regards to claim 10, the modified teachings of Banerjee renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Banerjee are silent as to wherein the polishing composition is used in polishing cobalt based metal.
Fu discloses a polishing composition for use in polishing cobalt and copper (Paragraph [0065]). The modified teachings of Banerjee discloses polishing copper wafer and semiconductor material (Banerjee Paragraph [0091]). Therefore one of ordinary skill in the art would understand Banerjee as modified by Shida as a polishing composition capable of polishing semiconductor wafers including copper and cobalt in view of the teachings of Fu. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Banerjee to include the cobalt polishing rendered obvious by Fu because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the cobalt polishing as rendered obvious by Fu. MPEP 2143D

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BANEERJEE et al (U.S. Patent Application Publication 2006/0046490), as applied to claims 1, 4, 6-9, 14, 16, 20-23, in further view of YOKOTA et al (WO 2014/077107 as evidenced by the English equivalence US 2016/0293436).
With regards to claims 13 and 24, the modified teachings of Baneerjee render obvious the limitations of claim 1 as previously discussed. 
However the modified teachings of Baneerjee are silent as to wherein the glycol component ier son selected form the group consisting of 1,4-pentanediol, 1,5-pentanediol, 1,5-hexaendiol and dipropylene glycol. 
Yokota discloses a polishing composition comprising silica abrasives (Paragraph [0016]) and a glycol component (Paragraphs [0030]-[0031]) wherein at least one selected from the group consisting of 1,4-pentanediol, 1,5-pentanediol, 1,5-hexanediol, 1,6-hexanediol, dipropylene glycol, triethylene glycol and tripropylene glycol (Yokota Paragraphs [0030]-[0031]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified composition of Baneerjee to include the glycol component in amounts as rendered obvious by Yokota because the reference of Yokota discloses that the glycol component in such amounts prevents the aggregation of the abrasive grains (Yokota Paragraph [0034]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the glycol component as rendered obvious by Yokota. MPEP 2143D

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BANEERJEE et al (U.S. Patent Application Publication 2006/0046490), as applied to claims 1, 4, 6-9, 14, 16, 20-23, in further view of SHIDA et al (U.S Patent Application Publication 2011/0053462).
With regards to claims 18 and 19, the modified teaching of Baneerjee render obvious the limitations for claim 1.
However the modified teaching are silent as to the inclusion of an amino acid.
Shida discloses an polishing composition comprising an amino acid.  (Shida [0108] discloses including an amino acid) which renders obvious wherein the composition comprises an organic acid wherein the organic acid comprises an amino acid and wherein the composition comprises a polymer having structural unit derived from (meth)acrylic acid (Shida Paragraph [0120]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Banerjee to include the amino acid and acid as rendered obvious by Shida because one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired composition using the teachings of Shida.

Response to Arguments
Applicant’s arguments, see pages 1-3 of Applicant’s response, filed April 12, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6-14, 16, 18-24  under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BANEERJEE et al (U.S. Patent Application Publication 2006/0046490).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713